Title: To James Madison from Charles Pinckney, 28 March 1802
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
March 28: 1802 In Madrid
Hearing of an opportunity by an American Gentleman to Bourdeaux I avail myself of it to send you a Book containing a general list of what are here called the reales derechos of the Customhouses & a pretty good view of their commercial regulations. It is in Spanish & I could get no translation of it either in French or English but as it appears to be complete on the subjects it treats of you can easily make it out, for the Spanish is very easy. I am hopeful it will be more fortunate than my other Letters & that it will arrive safe. In addition I have Written to all the Consuls in the different ports (& included Portugal & Italy) for their information as you have requested on commercial subjects & particularly on the discriminations of Spain & Portugal & Italy to the Disadvantage of our commerce in favour of their own. I am hopeful by this means to send you complete information on the subject. I have transmitted to the Secretary of State & the Prince of Peace my Letter on the subject of our claims & the purchase of Florida & am now waiting for another interview with the Prince of Peace & Mr. Cevallos to be able to see what will be the probability of our Success. For my own part I apprehend the Spaniards think We are near enough to them already & will very much fear giving us Ports in the Gulf so much nearer—besides We have here to day a report that the cession of Louisiana to the French has become a difficult Question at Amiens, as the British feel themselves much interested. If so our difficulties in the acquisition of Florida will be increased also. However I should suppose you will have no objection to things remaining as they are for a time—that is that Spain be allowed to retain both Louisiana & Florida. If Louisiana is really to be held by France, We certainly ought to Wish to have Florida & the only chance I think is in the Spaniards Want of Money & desire to get it—this may tempt them to sell. By the next conveyance You will recieve copies of my official communications on this subject. I am still however unwell & am waiting with anxiety the opening of the Spring. The cold & uncommonly rough Winter in all the south of Europe & the inundations in the southern & indeed in almost every part of France will make provisions very high next Year in France & Spain. They are now indeed very high here & in France. You Wrote to me sometime since, which I did not recieve for a great while, about my secretary who appears to be a well informed sensible Young man. I took the first floor & it’s appurtenances inhabited by Colonel Humphreys & in it are only three Rooms & a kitchen. One a large saloon for large companies—a dining parlour & a chamber—very handsome, but alone sufficient for a single person, or married one, having no children as there is but one chamber. I found Colonel Humphreys had always kept his Office & the Papers & archives of the Mission at Major Youngs house who was also his secretary & Consul General. As Major Young is single & one of the best men I ever knew—as the Books & archives have always been there—the house an excellent & pleasant one & as Major Youngs knowledge & indeed intimate acquaintance with the train of the Whole Business of Captures & reclamations is essential to our proceeding with accuracy, & as I had not a room in my own I proposed to them to live together at the Office & I would pay the additional rent & take care that it should be no Expence to Mr: Graham who would at the same time dine with me when he pleased—by this means too he would be more his own Master & should any thing occur to alter hereafter this arrangement I will take care to make it agreeable to him.
I mentioned to you that as the King of Spain goes to Barcelona in September, which is half way to Rome, & as it is now fixed, if I live, that I am to stay here sometime as Minister near this court, that I wished the Presidents Leave of absence for a few Weeks to see Rome, & I promise if no accident prevents to return to Madrid nearly as soon as the King can. His secretaries of state go with him. Of course no Business can be done during his absence & this is such a time for a few weeks absence that I am sure the President will have the goodness to consent to it. All the powers of Europe nearly have sent to congratulate the new King of Etruria on his accession to the Throne; as we have much trade with one part of his Dominions & have no Minister nor mean to have any in Italy—if You do not think it anterepublican & wish it done, I can & will do it with pleasure as I pass through Florence on my way to Rome, if permitted this short leave of absence by the President.
I request you to send me any intelligence you please under cover to Mr: Bulkely to Lisbon respecting the request I made you of a Letter of Credit on him or an authority to draw by way of Lisbon when the Exchange is greatly here in favour of Lisbon as it is now, & against Amsterdam nearly 8 per centum which is a serious difference. I have therefore hitherto drawn nothing either on one account or the other since my arrival which is the reason of your recieving no accounts from me as yet.
I only mentioned the Congratulation of the King of Etruria because all the European states have done it—& as we have no Minister in Italy nor is it worth our while, to have one there, or to send one on purpose—& as, if, I obtain permission of absence for a few Weeks to go to Rome, my road will be through Florence, I thought I would mention it to You, & if the President wishes, it can be done without the least inconvenience.
Please present me affectionately to the President & our friends at Washington & Believe me With great regard Dear Sir Yours Truly
Charles Pinckney
I must again apologize for the Paper none else of this Size was to be had in Madrid. I have just heard of the arrival of some English Paper & hope my next will be a better.
As it was too bulky to send by the french post I have this morning delivered the Letter & the Book of commercial regulations for you to Mr Peter Kuhn of Philadelphia to be fowarded by him to Mr Lee our Consul at Bourdeaux & I trust it will arrive safe. Please write to me By Duplicates & either By Bourdeaux, Cadiz, Corunna Bilboa or Malaga or Lisbon.
 

   
   RC (DLC). Marked “Duplicate.”



   
   See Pinckney to JM, 6 Apr. 1802, and n. 3.



   
   Letter not found. It was probably JM’s private letter to Pinckney carried by John Graham and mentioned in Pinckney’s letter to JM of 14 Mar. 1802. Graham arrived in Madrid on 20 Jan. 1802 and probably carried JM’s dispatches to Pinckney of 11 and 25 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:100–101, 131–32).



   
   Peter Kuhn, Jr., was the son of Philadelphia merchant Peter Kuhn (1751–1826) and the nephew of Dr. Adam Kuhn, a prominent Philadelphia physician. He was appointed U.S. consul to Genoa in 1804 (John W. Jordan, Colonial and Revolutionary Families of Pennsylvania [1911; 3 vols.; Baltimore, 1978 reprint], 1:528–29; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:476, 477).


